ON MOTION FOR REHEARING.
LATTIMORE, Judge.
In his motion for rehearing relator seems to labor under a misapprehension as to the contents of a stated agreement made in the presence of Judge Howard of *102the 37th District Court of San Antonio, between relator’s counsel and the State’s attorney. It is therein merely stated that relator had been advised by his counsel of certain facts pertaining to the decree entered by a court in Mexico, and as to the jurisdiction of said court to enter such decree. It was not agreed that the Mexican court had power and jurisdiction to enter a decree of divorce between relator and his wife, both of whom were citizens of the United States and of the State of Texas at the time of such judgment entry; but it was merely stated in the agreement that relator’s counsel had advised him that such were the facts, and, — as later appears in the judgment entered by Juge Howard, — he then held relator not in wilful contempt because of the fact that his attorney had given such information, but did also hold the Mexican court without power to enter such judgment of divorce, and that its such decree was void, and that relator was in all things bound by the order theretofore entered directing him to pay to his wife 'money to enable her to relieve against destitution at the time of his alleged desertion of her.
We are not particularly concerned about whether a suit brought in a proper court where both parties litigant admittedly live and were living at the time some character of judgment was entered in a court of a foreign country, — should be called a suit to set aside a final judgment or not; but we strongly incline to the view that such suit was more for the purpose of obtaining a judicial determination by a court of unquestioned jurisdiction, in effect, that no court of a foreign country could extend its jurisdiction into this State and try and determine matters as vital as the breaking up of martial vows, when neither party has removed from the jurisdiction of the domestic courts, or pretend even to have acquired residence or domicile elsewhere. To play upon the word “final” in such case as related to the judgment of the foreign country, or withhold action or judgment in the proper courts of this country, would seem a miscarriage of justice. We are cited to no authority by relator in support of his contentions. Not being able to agree with any of same, the motion for rehearing will be overruled.

Overruled.